Willard Bartlett, J.:
This action is brought to recover the sum- of sixty-five dollars as; a balance due under a written contract whereby the defendant agreed to purchase from the plaintiff a set of books known as the “ Library of the World’s Best Literature, published complete in" thirty-one» volumes, Buckram binding.” Under this agreement a set of books-was delivered to the defendant, who objected to them on account of’ the rough edge of the pages. In view of this objection plaintiff* sent the defendant another set in which the edges were cut and the» tops gilt. The defendant appears to have been equally dissatisfied with these books, and claims to have returned both sets to the» plaintiff.
The case was tried before a jury, to whom.it was submitted without any instructions from the court. As the verdict was in favor of the defendant it-must be assumed that the jury’found that the books-, delivered to him did not accord with the terms of the contract. I' am unable to find anything in the evidence which justifies this conclusion. All that the written contract specified.-in regard to the-makeup of the books was that they-were to be bound in buckram., The volumes produced as exhibits upon the appeal show that this-condition was complied with. The defendant contends that the-books which he received had “ never been finished,” but the uncon-tradicted evidence in behalf of the plaintiff showed that at all; events the second set of books, with the tops gilt, was manufactured in accordance with the latest style of- book making for works of" this character. In view of the proof on this subject the record discloses no legal ground for relieving the defendant from his purchase. There was no evidence whatever offered in behalf of the» defendant to show that the books "were "in fact incomplete or unfinished in any sense.
The complaint alleges that the plaintiff is a corporation organized and existing under the laws of the State of New Jersey. The» defendant pleads that he has no knowledge or information sufficient, to form a belief as to the truth of this allegation. ' Under this aver-» ment in the answer it is contended in behalf of the defendant that *329the plaintiff could not recover without showing that it had complied with the statute which requires a foreign corporation to obtain from the Secretary of State a certificate of authority to do business in New York, (Laws of 1892, chap. 687, § 15:) It is sufficient to say with reference to this objection that it is not tenable unless affirmatively set out as matter of defense in the answer. (O’Reilly, Skelly & Fogarty Co. v. Greene, 18 Misc. Rep. 423 ; 41 N. Y. Supp, 1056.)
The judgment must be reversed on the ground that the verdict is against the evidence, and a new trial ordered, costs to abide the event.
All concurred.
Judgment of the Municipal Court reversed and a new trial ■ ordered, costs to abide the event.